Citation Nr: 0714176	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.  

2.  Entitlement to an increased disability evaluation for 
service-connected residuals of a fracture of the right fourth 
metacarpal, currently rated as 10 percent disabling.

3.  Entitlement to an effective date earlier than November 
18, 2002, for the grant of a 10 percent disability evaluation 
for service-connected residuals of a fracture of the right 
fourth metacarpal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had verified active duty service from 
May 1975 to June 1976.  

This appeal originates from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In a February 2003 rating decision, 
the disability evaluation for service-connected residuals of 
a fracture of the right fourth metacarpal was increased to a 
10 percent rating, effective from November 18, 2002.  In a 
February 2004 rating decision, it was determined that new and 
material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a back disability.  The veteran ultimately perfected 
appeals of those decisions.  During the course of this 
appeal, the veteran's claims file was transferred to the RO 
in Atlanta, Georgia, and subsequently transferred to the RO 
in Houston, Texas.   

In November 2006, the veteran appeared at a Board hearing at 
the RO in Houston, Texas before the undersigned.  The 
transcript of that hearing has been associated with the 
claims file.  

In March 2005 and April 2005, the veteran submitted 
statements that were construed by the RO as a claim for 
disability benefits under 38 U.S.C.A. § 1151 (West 2002) for 
his right hand.  The veteran was provided a development 
letter regarding that issue in May 2005.  The claim has not 
been adjudicated and is referred to the RO for appropriate 
action.  

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a back disability, 
the issue will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for additional 
development and de novo review.  The issue of entitlement to 
an increased disability evaluation for service-connected 
residuals of a fracture of the right fourth metacarpal must 
also be remanded to the RO via the AMC for additional 
development.  


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for a back disability in February 1997.  The 
veteran was provided notice of that decision in February 1997 
but did not submit a notice of disagreement within one year 
of that notice.  

2.  The evidence associated with the claims file subsequent 
to the February 1997 rating decision is neither cumulative 
nor redundant, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back disability.  

3.  At the travel Board hearing on November 14, 2006, prior 
to the promulgation of a decision in the appeal of the issue 
of entitlement to an effective date earlier than November 18, 
2002, for the grant of a 10 percent disability evaluation for 
service-connected residuals of a fracture of the right fourth 
metacarpal, the Board received notification from the 
appellant and his representative that a withdrawal of this 
appeal is requested.  







CONCLUSIONS OF LAW

1.  Evidence received since the February 1997 rating decision 
is new and material, and the veteran's claim for service 
connection for lumbosacral strain is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the issue of 
entitlement to an effective date earlier than November 18, 
2002, for the grant of a 10 percent disability evaluation for 
service-connected residuals of a fracture of the right fourth 
metacarpal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the veteran's case, the RO notified him of the 
requirements for the reopening of a previously denied claim 
of service connection, and obtained private and VA treatment 
records to assist in the development of his claim.  In view 
of the fact that this decision is a grant of the benefits 
sought on appeal, namely the request to reopen a previously 
denied claim, further notification and development pursuant 
to the VCAA is not required.  When this matter is addressed 
by the RO on a de novo basis, additional requirements of 
notice and development will be required.  

New & Material Evidence Analysis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for a back 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received 
to reopen this claim.  Therefore, that claim is reopened and 
the appellant is entitled to have that claim considered de 
novo.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The RO denied a claim of entitlement to service connection 
for a back disability in February 1997.  The veteran was 
provided notice of that decision in February 1997 but did not 
submit a notice of disagreement within one year of that 
notice.  

The February 1997 RO decision, the last time a back 
disability service connection claim was finally disallowed on 
any basis, is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Under 38 C.F.R. § 3.156(a), as amended, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

At the time of the February 1997 denial, the claims file 
included the veteran's service medical records that showed 
the veteran's complaints of a lumbosacral strain in October 
1975 having sustained an injury to his back in August 1975 
following a motor vehicle accident in service.  The specified 
basis for the final disallowance of the appellant's claim of 
entitlement to service connection for a back disability in 
February 1997 was that the competent evidence of record did 
not show a current back disability.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in February 1997 includes pertinent 
private and VA medical records through December 2006.  
Significantly, that evidence includes a December 2006 
treatment report from a licensed chiropractor finding lower 
back disc degeneration based upon a contemporaneous x-ray 
study.  

Assuming its credibility, this evidence received since the 
February 1997 denial is neither cumulative nor redundant, and 
by itself, and particularly when viewed in connection with 
previous evidence of record (namely a back injury in 
service), relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back disability.  Accordingly, reopening the veteran's 
claim is warranted.  

Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
and his representative have withdrawn the appeal with respect 
to the issue of entitlement to an effective date earlier than 
November 18, 2002, for the grant of a 10 percent disability 
evaluation for service-connected residuals of a fracture of 
the right fourth metacarpal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal of that denial of 
an earlier effective date and it is dismissed.






ORDER

There having been received the requisite new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disability, the appeal is granted to 
this extent only.

The appeal of the denial of entitlement to an effective date 
earlier than November 18, 2002, for the grant of a 10 percent 
disability evaluation for service-connected residuals of a 
fracture of the right fourth metacarpal is dismissed.  


REMAND

One of the issues previously before the Board was whether the 
appellant's claim of entitlement to service connection for a 
back disability could be reopened on the basis of the receipt 
of new and material evidence.  Given that the appellant's 
claim has been reopened and the issue has thus been modified, 
additional due process requirements are applicable as they 
pertain to the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
Further, having reopened the appellant's claim of entitlement 
to service connection for a back disability, it is incumbent 
upon the RO to readjudicate that claim on a de novo basis 
with consideration of all of the evidence, both new and old.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2006) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for an 
appropriate examination is shown for the proper assessment of 
the veteran's claim of entitlement to service connection for 
a back disability.  38 U.S.C.A. § 5103A (West 2002).

With respect to the issue of entitlement an increased 
disability evaluation for service-connected residuals of a 
fracture of the right fourth metacarpal, the veteran 
indicated at his hearing before the Board that he has 
received recent treatment not only for his back disability 
but for his service-connected right fourth metacarpal.  He 
has specified the Houston VA Medical Center (VAMC), as a 
source of recent medical treatment.  Although the veteran has 
submitted the report of July 2006, nerve conduction studies 
of his right upper extremity from the Houston VAMC, all of  
the veteran's medical treatment records from the Houston VAMC 
have not been associated with the claims file.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the location of which 
has been specifically identified by the veteran, in order to 
fully determine the nature and etiology of any disability at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

The July 2006 nerve conduction studies of the veteran's right 
upper extremity provide sensory and motor nerve data 
pertaining to his right wrist and elbow.  It is unclear, 
however, whether this information is pertinent to the 
pathology associated with the veteran's service-connected 
residuals of a fracture of the right fourth metacarpal, or 
whether it represents symptomatology associated with a 
distinct pathological entity.  Additional VA examination 
would be helpful to the adjudication of the veteran's claim 
for an increased rating for his service-connected right 
fourth metacarpal.  



Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied with respect to the 
claim of entitlement to service 
connection for a back disability in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  At the very 
least, the veteran must be provided VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his claim 
for service connection, and establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006)

The appellant should be advised that he 
is to submit all relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  After obtaining all necessary 
information, authorizations, and 
releases, obtain copies of all treatment 
records identified by the veteran, 
regardless of the source, from any health 
care provider who has treated the veteran 
for the disorders at issue since May 
2005, the date of the most recent 
treatment records in the claims file.  
Specifically, obtain copies of any 
treatment records identified by the 
veteran, including those from the Houston 
VA Medical Center (VAMC).  All records 
obtained should be associated with the 
claims file.

4.  Then, schedule the veteran for a VA 
spine examination to determine whether 
any back disability, if found, bears any 
relationship to service, including the 
injury sustained in a motor vehicle 
accident identified in the service 
medical records.  The claims file must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical questions:
Is it at least as likely as not that 
any current back disability found is 
related by etiology to service on any 
basis?

5.  Schedule the veteran for an 
appropriate VA examination by an 
appropriate medical practitioner to 
determine the nature and extent of 
disability caused by the veteran's 
service-connected residuals of a fracture 
of the right fourth metacarpal.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner in conjunction with the 
examination.  The examiner must annotate 
in the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner should provide a detailed 
description of the pathology 
associated exclusively with the 
veteran's residuals of a fracture of 
the right fourth metacarpal, including 
any symptomatology associated with any 
scars found.  In that regard it should 
be indicated whether there is (are) 
any other disability(ies) of the right 
upper extremity, and if so, whether 
the symptomatology of any such 
disability cannot be separated from 
the pathology associated with the 
veteran's service-connected residuals 
of a fracture of the right fourth 
metacarpal.  To that end, the examiner 
should comment upon the findings of 
the July 2006 nerve conduction studies 
of the veteran's right upper 
extremity, and indicate whether such 
findings can be associated with the 
veteran's service-connected right 
fourth metacarpal disability.  

6.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  

7  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the issues 
of entitlement to service connection for 
a back disability and entitlement to an 
increased disability evaluation for 
service-connected residuals of a fracture 
of the right fourth metacarpal, currently 
rated as 10 percent disabling.  The issue 
of entitlement to service connection for 
a back disability should be readjudicated 
on a de novo basis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in a denial.  38 C.F.R. § 3.655 
(2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C. §§ 5109B, 7112).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


